      CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



SANDRA HERNANDEZ DE GUTIERREZ &                  Civil No. 19-2495 (JRT-KMM)
HEBERTH GUTIERREZ,

                                Plaintiffs,

v.


WILLIAM P. BARR, United States Attorney
General; KEVIN McALEENAN, Acting
Secretary, Department of Homeland
Security; KENNETH CUCCINELLI, Acting          AMENDED MEMORANDUM OPINION
Director, U.S. Citizenship and Immigration             AND ORDER
Services; DONALD NEUFELD, Associate
Director, Service Center Operations, U.S.
Citizenship and Immigration Services;
ROBERT COWAN, Director, National
Benefits Center, U.S. Citizenship and
Immigration Services; LESLIE TRITTEN,
Director, St. Paul Field Office, U.S.
Citizenship and Immigration Services; U.S.
CITIZENSHIP        AND       IMMIGRATION
SERVICES,      U.S.    DEPARTMENT       OF
HOMELAND SECURITY,

                             Defendants.



     Brittany S. Bakken, David L. Wilson, and Kelsey Friberg, WILSON LAW
     GROUP, 3019 Minnehaha Avenue, Suite 200, Minneapolis, MN 55406, for
     plaintiffs.

     P. Angel Martinez, DEPARTMENT OF JUSTICE, CIVIL DIVISION, Office of
     Immigration Litigation, District C, P.O. Box 868, Ben Franklin Station,
     Washington, DC 20044, for defendants.
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 2 of 15




       This case presents the novel question of whether the Temporary Protected Status

(“TPS”) statute, 8 U.S.C. § 1254a, allows a person who initially entered the country

without inspection but was later granted TPS to adjust their status to lawful permanent

resident pursuant to 8 U.S.C. 1255. Because the plain language of the statute makes clear

that (1) a grant of TPS qualifies as an “admission” and (2) such an admission qualifies as a

new entry, the Court will answer the question in the affirmative. Accordingly, the Court

will grant Plaintiffs’ Motion for Summary Judgment and deny Defendants’ Motion for

Summary Judgment. Additionally, the Court will grant Defendants’ Motion to Dismiss

Plaintiffs’ declaratory judgment claim because it is redundant of Plaintiffs’ APA claim.


                                       BACKGROUND


I.     UNDISPUTED FACTS

       The relevant facts are not in dispute and are summarized briefly here. Plaintiffs

Sandra Hernandez de Gutierrez and Heberth Gutierrez are a married couple and citizens

of El Salvador. (Compl. ¶¶ 1, 4, 7, Sept. 11, 2019, Docket No. 1.) In 1990, Plaintiffs entered

the United States without inspection. (Id. ¶¶ 45, 68.) In 2001, th Attorney General

designated El Salvador for the TPS program under 8 U.S.C. § 1254a(b) after the country

experienced a significant earthquake. See Designation of El Salvador Under Temporary

Protected Status Program, 66 Fed. Reg. 14,214 (March 9, 2001).




                                             -2-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 3 of 15




       In 2003, Plaintiffs applied for and, after a rigorous review by Defendants, were

granted TPS under § 1254a(c). (Compl. ¶¶ 51–52, 68.) Since that time, Plaintiffs have

consistently renewed their TPS as required, and Plaintiff Hernandez de Gutierrez was

paroled into the United States in 2011 following a brief foreign trip. (Id. ¶¶ 52–53, 68.)

       In 2004, Plaintiff Hernandez de Gutierrez’s mother, a U.S. citizen, filed a Petition

for Alien Relative (I-130) visa listing Plaintiff Hernandez de Gutierrez as the primary

beneficiary and Plaintiff Gutierrez as a secondary beneficiary. (Id. ¶ 54.) United States

Citizenship and Immigration Services (“USCIS”) approved the I-130 petition in 2004, but a

visa number did not become available until June 2016. (Id. ¶ 55.)

       In late 2016, based on the approved I-130 petition and the availability of a visa,

Plaintiffs submitted applications to USCIS to adjust their immigration statuses from TPS

to lawful permanent residents under § 1255. (Id. ¶¶ 54, 56, 70.)

       In December 2017, USCIS denied Plaintiff Gutierrez’s application for two reasons:

first, USCIS stated that Mr. Gutierrez was not “admitted” because a grant of TPS did not

qualify as an admission as required under § 1255(a); and second, even if a grant of TPS

was an admission, Mr. Gutierrez was still ineligible to adjust his status pursuant to §

1255(c)(2)’s requirement to “continuously maintain lawful status” since his entry into the

United States. (Id. Ex. C.) USCIS came to this conclusion by measuring Plaintiff Gutierrez’s

entry from 1990, not from his grant of TPS in 2003. (Id.) The Administrative Appeals




                                            -3-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 4 of 15




Office (“AAO”) affirmed the USCIS decision. (Id. Ex. D); Matter of H-H-G-, 27 I. & N. Dec.

617 (AAO 2019).

       In January 2018, USCIS also denied Plaintiff Hernandez de Gutierrez’s adjustment

application, finding that her parole in 2011 satisfied the threshold requirements of §

1255(a), but that she likewise failed to meet § 1255(c)(2)’s requirement based on her

1990 entry without inspection. (Compl. Ex. A.) The AAO affirmed. (Id. Ex. B.); Matter of

S-E-H-D-G, No. 1314528, 2019 WL 4597055 (AAO Aug. 27, 2019).

       On September 11, 2019, Plaintiffs filed this action seeking review of the AAO

decision under the Administrative Procedure Act (“APA”) and a declaratory judgment that

TPS approval granted Plaintiffs lawful status as nonimmigrants for all purposes of a status

adjustment under § 1255. (Compl. ¶¶ 88–100.)

       On November 18, 2019, Defendants filed a Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(6) on Plaintiffs’ declaratory judgment claim, arguing it is redundant of their

APA claim, and for Summary Judgment pursuant to Fed. R. Civ. P. 56 on Plaintiffs’ APA

claim. (Docket No. 7.)

       On January 6, 2020, Plaintiffs filed a cross Motion for Summary Judgment on the

APA claim. (Docket No. 17.)


                                       DISCUSSION


I.     MOTION FOR SUMMARY JUDGMENT




                                            -4-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 5 of 15




   A. Standard of Review


        Summary judgment is appropriate if there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

parties agree that there are no facts in dispute and that the only question is a legal one:

whether Plaintiffs are eligible for adjustment of status to lawful permanent residents.

Specifically, the parties dispute whether TPS qualifies as an “admission” for § 1255

purposes and whether plaintiffs are statutorily ineligible for a status change pursuant to

§ 1255(c)(2)’s requirement to continuously maintain lawful status post-entry.

        The APA authorizes judicial review of an agency's interpretation of a statute to

determine whether the interpretation is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

        To this end, the Court must engage in a two-step analysis pursuant to Chevron,

U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984). At the first step,

the Court must determine “whether Congress has directly spoken to the precise question

at issue.” Id. at 842. If the statute’s language is clear, “that is the end of the matter; for

the court, as well as the agency, must give effect to the unambiguously expressed intent

of Congress.” Id. at 842–43. 1




1 Seealso Friends of Boundary Waters Wilderness v. Dombeck, 164 F.3d 1115, 1121 (8th Cir. 1999)
(“When reviewing an agency's construction of a statute, the court first considers whether the
intent of Congress is clear; if so, the court's inquiry is over[.]”).

                                             -5-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 6 of 15




       If the statute is “genuinely ambiguous” the Court must proceed to the second step

and determine whether the agency’s interpretation “is based on a permissible

construction of the statute.” Chevron, 467 U.S. at 843. That is, if the statute is ambiguous,

the agency’s interpretation of the statute will govern if it is reasonable. Entergy Corp. v.

Riverkeeper, Inc., 556 U.S. 208, 218 (2009). A statute will only be ambiguous if, after

“exhaust[ing] all the ‘traditional tools’ of construction,” including examining “the text,

structure, history, and purpose,” of the statute, the Court finds that the statute is still

open to more than one reasonable interpretation. Kisor v. Wilkie, 139 S. Ct. 2400, 2415

(2019) (discussing deference as it relates to an agency’s interpretation of a regulation but

noting Chevron “adopt[ed] the same approach for ambiguous statutes”). An agency’s

interpretation will only be deemed reasonable if it falls within the “zone of ambiguity”

identified by the Court using all the tools of statutory construction. Id. at 2416.


   B. Statutory Scheme


              1. Temporary Protected Status under 8 U.S.C. § 1254a


       TPS is a form of humanitarian relief that the Secretary of Homeland Security may

grant to foreign nationals present in the United States. See 8 U.S.C. §§ 1254a(a)(1)(A),

(b)(1). TPS protects such persons from removal while dangerous conditions persist in

their home country. See id. § 1254a(a)(1)(A).




                                             -6-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 7 of 15




       To be eligible for TPS, a person must show that (1) they are a national of a state

designated for TPS; (2) have been continuously physically present in the U.S. since the

effective date of the most recent designation; (3) have continuously resided in the U.S.

since a date that the Attorney General designates; (4) are “admissible as an immigrant”;

and (5) have not been convicted of certain crimes. See id. §§ 1254a(c)(1)(A)(i)-(iii),

1254a(c)(2)(B).

       TPS confers certain benefits on recipients, including that “[d]uring a period in

which an alien is granted [TPS] . . . for purposes of adjustment of status under [8 U.S.C. §

1255 to lawful permanent resident] and change of status under [8 U.S.C. § 1258] of this

title, the alien shall be considered as being in, and maintaining, lawful status as a

nonimmigrant.” 8 U.S.C. § 1254a(f)(4).


              2. Adjustment of Status of Nonimmigrant to Lawful Permanent Resident

                  Status Under 8 U.S.C. § 1255


       Section 1255 of Title 8 of the United States Code is entitled “[a]djustment of status

of nonimmigrant to that of person admitted for permanent residence.” Id. § 1255.

Section 1255(a) provides that an adjustment of status to “lawful permanent resident” is

available to “an alien who was inspected and admitted or paroled into the United States”

if: “(1) the alien makes an application for such adjustment, (2) the alien is eligible to

receive an immigrant visa and is admissible to the United States for permanent residence,




                                            -7-
         CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 8 of 15




and (3) an immigrant visa is immediately available to him at the time his application is

filed.” Id. § 1255(a).

         A person who satisfies § 1255(a)’s requirements may nonetheless be barred from

adjusting their status by § 1255(c)(2), which renders ineligible for adjustment certain

persons who “ha[ve] failed . . . to maintain continuously a lawful status since entry into

the United States.” Id. § 1255(c)(2).


    C. Analysis


         The parties dispute whether (1) a grant of TPS qualifies as an “admission” for

adjustment of status purposes under § 1255(a), and (2) if so, whether Plaintiffs are

nonetheless barred from an adjustment of status under § 1255(c). Each issue is discussed

below.


         1. Whether a Grant of TPS Qualifies as an “Admission” for § 1255(a) Purposes


         USCIS and the AAO (collectively, the “Agency”) denied Mr. Gutierrez’s application

for a status change in part because they found that a grant of TPS does not qualify as an

admission as required per § 1255(a). 2




2The Court recognizes that the issue of whether TPS qualifies as an “admission” is presently
before the Eighth Circuit. See Leymis V. v Whitaker, 355 F. Supp. 3d 779 (D. Minn. 2018), appeal
docketed, No. 19-1148 (8th Cir. Jan. 22, 2019); Melgar v. Barr, 379 F. Supp. 3d 783 (D. Minn. 2019),
appeal docketed, No. 19-2130 (8th Cir. June 3, 2019). If the Eighth Circuit’s decision is materially
                                                                 (footnote continued on next page)

                                                -8-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 9 of 15




       Section 1101(a)(13)(A) defines the terms “admitted” and “admission” to mean

“the lawful entry of the alien into the United States after inspection and authorization by

an immigration officer.” 8 U.S.C. § 1101(a)(13)(A). That said, the immigration statutes do

not limit “admission” to only port-of-entry inspections. As the Eighth Circuit recognized

in Roberts v. Holder, “[§] 1255(b) treats adjustment itself as an ‘admission.’” 745 F.3d

928, 933 (8th Cir. 2014) (emphasis in original).

       Similarly here, § 1254a(f)(4) of the TPS statute unambiguously treats the conferral

of TPS as an admission for § 1255 purposes. Section 1254a(f) details the “[b]enefits and

status during [the] period of temporary protected status” and states that “for purposes

of adjustment of status under [§ 1255] . . . , the alien shall be considered as being in, and

maintaining, lawful status as a nonimmigrant.” 8 U.S.C. § 1254a(f)(4). A person “who has

obtained lawful status as a nonimmigrant has necessarily been ‘admitted.’” Ramirez v.

Brown, 852 F.3d 954, 960 (9th Cir. 2017). As the Ninth Circuit persuasively explained,

              The statutory provisions refer to “[t]he admission to the
              United States of any alien as a nonimmigrant,” though the
              duration and purpose of the alien’s stay may be tightly
              circumscribed. Indeed, every alien “shall be presumed to be
              an immigrant until he establishes to the satisfaction of the
              consular officer, at the time of application for a visa, and the
              immigration officers, at the time of application for admission,
              that he is entitled to a nonimmigrant status.” In other words,
              by the very nature of obtaining lawful nonimmigrant status,
              the alien goes through inspection and is deemed “admitted.”


different from the Court’s here, Defendants may follow the normal course of action and file an
appeal or motion to reconsider.



                                             -9-
       CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 10 of 15




Id. (citations omitted) (emphasis in original).

       Accordingly, the Court finds at step one of Chevron “that § 1254a(f)(4)

unambiguously treats aliens with TPS as being ‘admitted’ for purposes of adjusting

status.” Id. at 958. 3 Because the statute is clear, the Agency’s determination to the

contrary is arbitrary and capacious and cannot stand.


               2. Section 1255(c)(2)


       The Agency also denied both Plaintiffs’ applications for adjustment of status based

on the Agency’s interpretation of § 1255(c)(2), stating that because Plaintiffs initially

entered without inspection in 1990, Plaintiffs are statutorily barred from an adjustment

of status pursuant to § 1255(c)(2)’s mandate that the lawful permanent resident applicant

“maintain continuously a lawful status since entry into the United States.” 8 U.S.C. §

1255(c)(2).

       When read in context with the immigration statutes as a whole, however, §

1255(c)(2) unambiguously does not bar Plaintiffs from adjusting their status because an

“admission” acts as a fresh “lawful entry.” See 8 U.S.C. §1101(a)(13)(A) (noting that an




3 The rigorous review process that a person must go through before TPS is conferred also
supports this conclusion. See Ramirez, 852 F.3d at 960 (noting the “rigorous process” for securing
TPS is “comparable to any other admission process” and that this “further confirms that an alien
approved for TPS has been ‘admitted’”).



                                              -10-
       CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 11 of 15




“admission” is “the lawful entry of the alien into the United States after inspection and

authorization by an immigration officer.”). Thus, because Plaintiffs were admitted by way

of the conferral of TPS in 2003, they lawfully entered the United States at that time

according to the plain text of the immigration statutes. 4 It is undisputed that Plaintiffs

have maintained continuous lawful status since being granted TPS. Accordingly, the court

finds that, based on the plain language of the immigration statutes, § 1255(c) does not

bar Plaintiffs’ adjustment of status.

       The Court is not persuaded by Defendants’ reliance on the interpretation of §

1254a(f) by the Fifth and Eleventh Circuits. Those circuits concluded that the lawful status

described in § 1254(a)(f)(4) is limited to the period of time the recipient has TPS and any

earlier unlawful status still constitutes a failure to “maintain continuously a lawful status

since entry” under § 1255(c)(2). See Melendez v. McAleenan, 928 F.3d 425, 429 (5th Cir.

2019) (noting § 1255(c)(2) barred a Plaintiff from an adjustment of status when plaintiff

overstayed his visa) cert. denied, 140 S. Ct. 561 (2019); Duron v. Stul, 724 Fed. App’x 791,




4 Defendants’ argue that 8 C.F.R. § 245.1(d)(3) shows that the requirement of § 1255(c) to
maintain lawful status “since entry” means since the individual’s first entry. But that regulation
only applies to certain individuals that have physically departed and then attempted to reenter.
See 8 C.F.R. § 245.1(d)(3) (titled “Effect of Departure”). Here, Plaintiffs were admitted by way of
TPS. Moreover, this argument shows the disingenuous nature of Defendants’ position, who
argued during the hearing that the proper way for Plaintiffs to alter their status was by leaving
the country and then applying for a status change. The Court has no doubt that despite
Defendants’ present overtures implying the contrary, if Plaintiffs were to do as Defendants say,
Defendants would continue to argue that Plaintiffs’ prior entry without inspection bars such a
change.

                                               -11-
       CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 12 of 15




794 (11th Cir. 2018) (“[T]he lawful-status benefit for TPS grantees set forth in § 1254a(f)(4)

applies only to the time period in which” a person has TPS).

       The plain language of § 1254(a)(f)(4), however, shows that no such limitation

exists. Section 1254a(f)(4) lists the “benefits and status” conferred on a TPS recipient

“[d]uring a period in which an alien is granted temporary protected status,” and

unequivocally states that “for purposes of adjustment of status under section 1255 . . .

the alien shall be considered as being in, and maintaining, lawful status as a

nonimmigrant.” § 1254a(f)(4). Thus, the statute’s plain text makes clear that one of the

benefits of attaining and maintaining TPS is that the individual will be considered to be in

lawful status for all of § 1255’s purposes, including § 1255(c)(2)’s requirement to

“maintain continuously a lawful status since entry.” 5 If Congress intended TPS recipients

who initially entered without inspection to be unable to alter their status under § 1255,




5In a prior case, Defendants argued that § 1254a(f)(4)’s benefit indeed applied only to § 1255(c).
See Flores v. U.S. Citizenship & Immigration Servs., 718 F.3d 548, 553 (6th Cir. 2013) (“The
Government argues that . . . the language in § 1254a(f) only exempts [TPS beneficiaries] from the
work authorization issue in § 1255(c)(2).”). The Sixth Circuit rejected this argument and found
that § 1254a(f)(4) applied to the entirety of § 1255 by its plain text. The fact that Defendants
now argue that § 1254a(f) covers only the amount of time in which a person is granted TPS, but
no time before, borders on absurd. The Government is “essentially telling [Plaintiffs] that [they
are] protected and can stay here, but that [they] will never be allowed to become [Legal
Permanent Residents], even for an independent basis.” Id. at 555. This interpretation only
evidences a “general policy of opposition for the sake of opposition” on this issue. Id. at 556.



                                              -12-
        CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 13 of 15




it would not have made § 1254a(f)(4) to operate as an “admission” and would not have

made it applicable to the entirety of § 1255. 6

       In sum, the Court finds at step one of Chevron, based on the clear statutory text,

that § 1255(c)(2) does not bar Plaintiffs from adjusting their status because they were

admitted by way of conferral of TPS and such admission operates as a fresh entry.

Because it is undisputed that Plaintiffs have maintained continuous lawful status since

that entry, the Agency’s decision barring Plaintiffs’ adjustment of status based on §

1255(c)(2) was arbitrary and capricious.


   D. Conclusion


       The plain language of the statute makes clear that (1) a conferral of TPS is an

“admission” for § 1255(a) purposes and (2) such an admission operates as a fresh entry.

Accordingly, Plaintiffs were properly admitted and are not barred from an adjustment of

status under § 1255(c)(2), and the Court will find that the Agency’s decision otherwise

was arbitrary and capricious. As such, the Court will grant Plaintiffs’ Motion for Summary

Judgment on Count I and deny Defendants’ Motion for Summary Judgment.




6 Policy considerations also support this interpretation.
                                                       Similar to Flores, Plaintiffs are exactly the
type of people that Congress appears to have wanted to allow an adjustment of status from TPS
to legal permanent resident. They have lived in the United States for thirty years, attended
school here, have jobs here, have family here who are U.S. citizens, and have been deemed to be
of good moral character by Defendants. See Flores, 718 F.3d at 555. Plaintiffs have also waited
their turn for “an independent, legal, and legitimate pathway to citizenship, through the
immediate relative visa application.” Id.

                                               -13-
       CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 14 of 15




II.   RULE 12(B)(6) MOTION TO DISMISS

      Defendants also seek dismissal under Fed. R. Civ. P. 12(b)(6) of Plaintiffs’ claim for

declaratory judgment, arguing that it is redundant of the APA claim because it seeks the

same relief. Mille Lacs Band of Chippewa Indians v. State of Minn., 152 F.R.D. 580, 582

(D. Minn. 1993) (“A redundant declaratory judgment claim is not a proper declaratory

judgment claim and should be dismissed.”).

      The Court agrees. Plaintiffs’ Complaint states only that it is seeking a declaration

related to Plaintiffs’ APA claims, which the Court has resolved in Plaintiffs’ favor.

Accordingly, this Court will grant Defendants’ Motion to Dismiss Count II.



                                         ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Plaintiffs’ Motion for Summary Judgment [Docket No. 17] on Count I is

GRANTED;

      2.     Defendants’ Motion for to Dismiss and for Summary Judgment [Docket No.

7] is GRANTED in part and DENIED in part as follows;

             a. Defendants’ Motion for Summary Judgment on Count I is DENIED;

             b. Defendants’ Motion to Dismiss on Count II is GRANTED.




                                           -14-
      CASE 0:19-cv-02495-JRT-KMM Doc. 44 Filed 10/23/20 Page 15 of 15




      3.     This matter is REMANDED to the United States Citizenship and Immigration

Service for adjudication consistent with this Memorandum Opinion and Order.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: October 22, 2020                        _______                    _____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                        -15-
